359 F.2d 425
Dale J. ARNOLD, Appellant,v.UNITED STATES of America.
No. 15703.
United States Court of Appeals Third Circuit.
Submitted March 21, 1966.Decided May 3, 1966.

Dale J. Arnold, pro se.
Drew J. T. O'Keefe, U.S. Atty., Joseph P. Braig, Asst. U.S. Atty., Philadelphia, Pa., for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and HASTIE, Circuit judges.
PER CURIAM:


1
This is an appeal from an Order entered October 14, 1965 in the District Court for the Eastern District of Pennsylvania denying petitioner's petition to vacate and set aside its judgment of conviction under the provisions of Title 28, U.S.C.A., Sec. 2255.  Petitioner had pleaded guilty to a one-count indictment charging him with the interstate transportation of a stolen motor vehicle in violation of 18 U.S.C. Section 2312.  He sought to have the conviction set aside on the ground that the plea of guilty had been induced by a promise of leniency on the part of a federal agent.  The District Court held a full hearing on this point at which petitioner was represented by able counsel.  The District Court chose to believe the testimony of the federal agent and to reject as incredible the petitioner's testimony after careful and painstaking review of the proceedings at the arraignment and sentencing.  We cannot say that the District Court erred in resolving the issue of credibility, and in its fact-finding that the petitioner 'freely, voluntarily and intelligently entered a plea of guilty, and that he did so without threats or promises of any kind.'


2
The Order of the District Court will be affirmed.